Martin, J.,
delivered the opinion of the court.
The plaintiff states himself to have been the owner and possessor of a tra& of land, when the defendant entered upon it, cut down trees, and drove off the plaintiff's hands, who were at work in repairing the levee. He prays for damages, and an injunction, provisional and perpetual, to the defendant, exhibiting further disturbances.
The defendant pleaded the general issue, and denied that the plaintiff ever was in possession of the premises; and. averred, that Mayer is, and wa.~ for one year before the inception of the suit and before the disturbance complained *2940f and the defendant was thereon, with the consent and ’ permission of Mayer.
A vendor of the right of morgage, ly the existence not'be'objected to as a witness on Ine score of interest, to prove possession in his ven-dee. ■
There was judgment of non-suit, and the plaintiff appealed.
' Our attention is first drawn to a bill of exceptions taken ^ plaintiff to the admission of Aubry as a witness, on the score of interest. He declared on his voiredire, that he had transferred to Nerault a right of mortgage, which he °Iaimed on the premises as subrogated to the rights of Mayer’s heirs. The witness had warranted the existence of his right, and nothing else ; and the transferree renounced . ... ,, aW right ot recovering any thing on any other account.
We think the judge did not err. The witness was brought in to prove possession only. He was only bound to warrant the existence of his claim.
On the merits, we think the judge was equally correct.
It is, therefore,' ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.